PER CURIAM:
Appellant challenges the procedure by which he was certified by the Family Division of the Court of Common Pleas of Philadelphia County to stand trial as an adult in the Criminal Section of the same court.
The record reveals that the trial judge of the Family Division gave no reasons in support of his decision to grant the Commonwealth’s certification petition. In such circumstances we have held that the case must be remanded for a new certification hearing. Commonwealth v. Bey, 249 Pa.Super. 185, 375 A.2d 1304 (1977).
*196The case is remanded for a new certification hearing to be held in conformity with the requirements of Commonwealth v. Bey, supra. If it is determined after hearing that certification was improper, the indictments must be dismissed and appellant returned to the juvenile court. If it is determined that certification was proper, the judgment of sentence shall be reinstated. In the latter case, appellant may again appeal to this Court, if he wishes to challenge the lower court’s decision.
PRICE, J., dissents.
WATKINS, former President Judge, did not participate in the consideration or decision of this case.